Citation Nr: 0905980	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  02-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total evaluation because of hospital 
treatment in excess of twenty-one days.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001, July 2007, and May 2008 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas.  With 
respect to the issue of entitlement to service connection for 
PTSD, the Veteran testified before the undersigned Veterans 
Law Judge in September 2004; a transcript of that hearing is 
associated with the claims folder.

In June 2006, the Board denied entitlement to service 
connection for PTSD.  The Veteran subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By a September 2008 Order, the Court granted the 
Joint Motion for Remand, vacated the June 2006 Board 
decision, and remanded the matter for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I. PTSD

The Veteran asserts that he is entitled to service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).  With regard 
to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that a 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2008).

The Veteran contends that his PTSD is based on three in-
service stressors.  As described by the Veteran in a July 
2008 written statement, these stressors include an airplane 
crash at Cape Newenham which occurred on August 23, 1972.  
The Veteran was not involved in the airplane crash; however, 
he witnessed the aftermath of the crash on the runway.  The 
second alleged stressor is another airplane crash which 
occurred in January 1973, this one involving the Veteran 
directly.  According to the Veteran, he was returning to Cape 
Newenham, Alaska from Elmendorf, Alaska on a flight that 
originated in Bethel, Alaska.  At the time the Veteran was 
assigned to the 794th Aircraft Con. Wing Squadron.  The 
airplane, which was likely a commercial aircraft operated by 
Weinz Airlines, performed a "belly landing" at the airport 
at Cape Newenham, Alaska due to a problem with the landing 
gear.  See Statement by Veteran received December 15, 2000.  
The final stressor alleged by the Veteran involves an welding 
incident in which he suffered burns on his hands, face, and 
the side of his neck.  

The competent medical evidence of record shows that the 
Veteran was diagnosed with late onset PTSD by a VA 
psychologist in July 2002; this diagnosis was based on the 
Veteran's alleged January 1973 airplane crash.  Seeing as the 
Veteran's alleged in-service stressors are not combat-
related, independent verification of these stressors is 
required.  Therefore, the record must contain credible 
supporting evidence of the occurrence of his claimed 
stressors.  See 38 C.F.R. § 3.304(f) (for non-combat veterans 
lay testimony alone will not be enough to establish the 
occurrence of his alleged stressors).  See also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

With regard to the Veteran's second stressor (that which his 
current diagnosis is based upon), the record reflects that 
the agency of original jurisdiction (AOJ) undertook a number 
of steps in an attempt to verify the alleged January 1973 
airplane crash.  First, the AOJ contacted U.S. Armed Services 
Center for Unit Records Research (CURR) (presently U.S. Army 
and Joint Services Records Research Center (JSRRC)) and 
requested that they investigate a January 1973 airplane crash 
at Cape Newenham, Alaska.  The response, received in June 
2003, indicates that insufficient stressor information was 
provided; thus, CURR could not verify the incident.  A follow 
up request was made in June 2005; new details including the 
Veteran's unit information (794th Aircraft Con. Wing 
Squadron), the flight origin (Bethel, Alaska), and the 
operating airline (Weinz Airlines), were provided.  However, 
despite this new information, CURR was still unable to verify 
the January 1973 airplane crash alleged by the Veteran.  The 
September 2005 reply indicates that the Veteran might try and 
contact appropriate civilian authorities given that the 
airplane was non-military.  

In addition to contacting CURR (JSRRC), the AOJ requested 
information from the Air Force Safety Center.  Unfortunately, 
the June 2005 reply reflects that this agency only maintains 
U.S. Air Force mishap reports from January 1, 1956, through 
the present.  As such, it did not have any information 
regarding the Veteran's incident because it appeared to be a 
commercial, and not a military, flight.  Finally, the AOJ 
contacted the Federal Aviation Administration (FAA); the 
January 2006 response indicates that FAA researched records 
held by both the FAA and the National Transportation Safety 
Board (NTSB).  However, it concluded that, based upon the 
Veteran's description of the event, the January 1973 crash 
was likely investigated as an "incident" rather than an 
"accident."  The FAA indicated that incident files are 
normally discarded two years following the event; thus, the 
records pertaining to the Veteran's alleged stressor would no 
longer be in existence.  

Although none of the traditional sources of information were 
able to verify the alleged January 1973 airplane crash, the 
Board observes that the Veteran testified in September 2004 
that he was still in contact with a fire chief that could 
verify that the Veteran was involved in an airplane crash 
during service.  See Hearing Transcript, p. 13.  Similarly, 
the Veteran submitted the names of two other servicemen that 
were on the airplane at the time of the crash.  See Statement 
by Veteran received December 15, 2000.  

The VA has a general duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002).  Furthermore, 
VA has a general duty to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit.  38 U.S.C.A. § 5103A(a) (West 2002).  In the present 
case, the Veteran identified individuals who can offer lay 
evidence in support of his PTSD claim.  There is no 
indication, however, that the VA ever asked the Veteran to 
submit information from these individuals, nor is there any 
indication that he was notified that he might submit 
additional lay evidence, including "buddy" or witness 
statements, as corroborative evidence of his alleged 
stressors.  Under the circumstances, therefore, the Board 
finds that a remand is necessary to notify the Veteran that 
he may submit evidence from sources other than service 
records which may constitute credible supporting evidence of 
his claimed in-service stressor(s).  He should be expressly 
notified that he should submit any lay or buddy statements of 
people/servicemen who may have been involved in or witnessed 
the January 1973 airplane incident.  Finally, the Veteran 
should also be informed that in addition to submitting lay or 
buddy statements, he may also provide VA with sufficient 
information (names and current addresses) so that VA might 
request the information sought from these individuals.

Turning to the Veteran's other claimed stressors, the Board 
observes that the record contains information from the Alaska 
Air Command and the U.S. Air Force which shows that a C-124C 
aircraft crashed at Cape Newenham on August 23, 1972, while 
attempting to land; there were no passenger injuries.  
Although it is not certain if this is the airplane the 
Veteran witnessed on the runway at Cape Newenham, it is 
certainly possible.  Therefore, since the Board is already 
remanding this appeal for the above-discussed reasons, it 
finds that the AOJ should make requests to the appropriate 
service department and/or facilities, including the National 
Personnel Records Center (NPRC) and JSRRC, for any records or 
information pertaining to an August 23, 1972, airplane 
accident/incident.  Such request(s) should specifically ask 
for information as to when the disabled C-124C aircraft was 
removed from the runway at Cape Newenham Air Force Station in 
Alaska.

Finally, the Board observes that the Veteran's service 
treatment records reflect that he was treated in March 1973 
for burns on his hands and the side of his face and neck.  
The treatment record indicates that these injuries were 
incurred when a hose exploded while the Veteran was welding.  
Thus, it appears that there is credible evidence of record 
sufficient to corroborate the Veteran's third stressor.  
However, there is nothing in the current record to indicate 
that the Veteran's current PTSD is due to this verified 
stressor.  Rather, as discussed above, the current diagnosis 
is based on the alleged January 1973 airplane crash.  As 
such, the Board finds that the Veteran should be afforded an 
examination for the purpose of obtaining an opinion as to 
whether the Veteran's current PTSD is due to such verified 
stressor.  Prior to this examination, all development as to 
the Veteran's remaining stressors should be completed.  The 
examiner should then be provided with a summary of all 
verified stressors, including the March 1973 burn injuries, 
with which to assess whether the Veteran has PTSD based on a 
verifiable in-service stressor.  

The Veteran has indicated at various times throughout this 
appeal that he receives treatment for his claimed PTSD 
through the Central Texas Veterans Health Care System.  The 
present record contains some treatment records from this 
health care system; however, it does not appear to be a 
complete record.  Based on the Veteran's lay statements 
regarding his treatment and evidence already contained in the 
claims file, the Board concludes that treatment records, 
including inpatient and post-traumatic stress residential 
rehabilitation program (PRRP) records, are unavailable for 
the period of time from March 2007 through the present.  As 
such records are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, the AOJ 
should associate these records with the claims file while 
this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

II. Hearing Loss and Tinnitus

Turning to the Veteran's perfected appeals as to the issues 
of whether to reopen a previously denied claim for service 
connection for bilateral hearing loss and entitlement to 
service connection for tinnitus, the Veteran submitted a 
request for a Travel Board hearing that was received by the 
RO in April 2008.  As such hearing has not yet been 
conducted, these issues should be remanded to schedule the 
Veteran for a Travel Board hearing as to these issues.  See 
38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

III. Temporary Total Evaluation

With regard to the Veteran's claim for a temporary total 
evaluation due to hospital treatment in excess of twenty-one 
days, the Board is of the opinion that a statement received 
from the Veteran in July 2008 can be construed as expressing 
disagreement and a desire for appellate review regarding the 
May 2008 denial.  38 C.F.R. § 20.201 (2008).  Therefore, the 
Board finds that the Veteran has filed a timely notice of 
disagreement.  The Court has now made it clear that the 
proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Inform the Veteran that he may submit 
evidence from sources other than service 
records which may constitute credible 
supporting evidence of his claimed in-
service stressor(s).  The Veteran should 
be expressly notified that he should 
submit any lay or buddy statements of 
people/servicemen who may have been 
involved in or witnessed the January 1973 
airplane incident alleged by the veteran.  
This letter should also inform the Veteran 
that in addition to submitting lay or 
buddy statements, he may also provide VA 
with sufficient information (names and 
current addresses) so that VA might 
request the information sought from these 
individuals.

2.  Make requests to the appropriate 
service department and/or facilities, 
including the NPRC and JSRRC, for any 
records or information pertaining to an 
August 23, 1972, airplane 
accident/incident.  Such request(s) should 
specifically ask for information as to 
when the disabled C-124C aircraft was 
removed from the runway at Cape Newenham 
Air Force Station in Alaska.  See "USAF 
Accident/Incident Report" received by VA 
in July 2007 for additional information.  

3.  Obtain any VA treatment records, 
including any inpatient or post-traumatic 
stress residential rehabilitation program 
(PRRP) records, from the Central Texas 
Veterans Health Care System for the period 
of time from March 2007 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4.  Prepare a list of 
verified/corroborated in-service 
stressor(s), to include the March 1973 
burn injuries, following a complete review 
of the claims file, including any new 
evidence received in conjunction with the 
above development.  

5.  Following completion of all stressor 
development, schedule the Veteran for a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any claimed 
PTSD.  The claims file, including the 
aforementioned list of verified stressors, 
must be sent to the examiner for review.  
A copy of this REMAND must also be 
provided to the examiner.  The examination 
report should reflect that the claims file 
was reviewed in conjunction with the 
examination.  After reviewing the claims 
file, interviewing and examining the 
veteran, and conducting all necessary 
tests, the examiner should determine 
whether the Veteran currently has PTSD.  
Then the examiner should determine whether 
any of the corroborated in-service 
stressors were sufficient to produce the 
Veteran's current PTSD.  The examiner is 
instructed to consider only the 
stressor(s) identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the Veteran's 
claims file.

6.  Schedule the Veteran for a Travel 
Board hearing for the issues of (1) 
whether new and material evidence has been 
received sufficient to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss and (2) entitlement 
to service connection for tinnitus per his 
April and July 2008 requests.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

7.  Issue a statement of the case as to 
the issue of entitlement to a temporary 
total evaluation for hospital treatment in 
excess of twenty-one days.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



